Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The restriction requirement is hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please cancel claims 2, 11, and 19.

	Please amend claim 6 as follows:
	“The method of claim 1, wherein perfusing the organ is with an effective amount of a composition comprising a combination of R17 (SEQ ID NO: 1), M3 (SEQ ID NO: 3), and T17 (SEQ ID NO: 2).”.




	Please amend claim 12 as follows:
	“The method of claim 10, wherein the composition sequesters chemokines that are involved in recruitment and migration of inflammatory cells, so that the inflammatory condition associated with the transplantation is prevented.”.

	Please amend claim 15 as follows:
	“The method of claim 10, wherein contacting the transplant organ, tissue, stem cells, or embryonic stem cells is with a composition comprising a combination of R17 (SEQ ID NO: 1), M3 (SEQ ID NO: 3), and T17 (SEQ ID NO: 2).”.

	Please amend claim 20 as follows:
	“The method of claim 18, wherein the composition sequesters chemokines that are involved in recruitment and migration of inflammatory cells, so that symptoms associated with ischemic heart disease are treated or prevented.”.

	Reasons for Amendments
	Claims 2, 11, and 19 were canceled due to lack of antecedent basis (i.e. “chemokine decoy receptor” is no longer present in the independent claims) and for a failure to further limit the subject matter of the independent claims (i.e. T17, R17, and M3 all have a GAG binding site and chemokine binding site).

	The amendment to claim 6 was necessary to more closely reflect the claim language in independent claim 1 and to write the method step as an active, positive method step.
	The amendment to claim 12 was necessary to correct antecedent basis (i.e. composition instead of chemokine decoy receptor) and grammar (i.e. is instead of are).

	The amendment to claim 15 was necessary to add an active, positive method step, correct antecedent basis, and provide language which more closely aligns with independent claim 10.
	The amendment to claim 20 was necessary to correct antecedent basis (i.e. composition instead of chemokine decoy receptor) and grammar (i.e. with added between “associated ischemic”).

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658